
	
		I
		111th CONGRESS
		2d Session
		H. R. 4710
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2010
			Mr. Holt (for
			 himself, Mr. Sestak,
			 Mr. Boyd, Mr. Blumenauer, Mr.
			 Ellison, and Mr. Davis of
			 Tennessee) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to award grants to eligible entities for farm to school
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Farm to School Improvements Act of
			 2010.
		2.Farm to school
			 program
			(a)AmendmentThe Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) is amended by inserting after section 19,
			 the following:
				
					19A.Farm to school
				program
						(a)In
				generalThe Secretary shall
				provide assistance, through competitive matching grants and technical
				assistance, to eligible entities for farm to school programs that—
							(1)improve access to
				local foods in schools and institutions participating in programs under this
				Act and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) through
				farm to school activities, including the purchase of local food, establishment
				of effective relationships between school and institutional food service
				providers, distributors, and producers or groups of producers, school gardens,
				appropriate equipment, and the provision of training and education; and
							(2)are designed
				to—
								(A)improve the
				nutritional health and well being of children;
								(B)procure healthy local foods from small and
				medium-sized farms for meals at eligible schools and institutions;
								(C)support
				experiential nutrition education activities and curriculum planning that
				incorporates the participation of school children in farm and garden-based
				agricultural education activities;
								(D)develop a
				sustained commitment to farm to school programs in the community by linking
				schools and institutions, State and local agencies including Indian Tribal
				Organizations, institutions of higher education, agricultural producers,
				parents, community garden groups and other community stakeholders; and
								(E)increase farm
				income by facilitating farmers’ access to institutional markets including
				schools.
								(b)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
							(1)a school;
							(2)nonprofit
				organization; or
							(3)other entity that
				the Secretary determines offers a unique ability to provide services or
				farm-to-school programs.
							(c)Grants
							(1)Types of
				grantsA grant awarded under this section may include—
								(A)an implementation grant to support the cost
				of implementing a farm to school program;
								(B)a training and technical assistance grant
				to support the cost of—
									(i)providing the
				training, operational support, information, and access to resources necessary
				to implement a successful farm to school program; and
									(ii)encouraging
				collaboration between public and private entities; or
									(C)a planning grant to support the cost of
				conducting research, identifying resources, and developing partnerships to
				design a successful and sustainable farm to school program.
								(2)Grant
				AmountsA grant awarded under this section to an eligible entity
				shall not exceed—
								(A)in the case of an
				implementation or training and technical assistance grant, $100,000; and
								(B)in the case of a
				planning grant, $25,000.
								(3)Grant
				DurationA grant under this section shall be awarded for a
				period—
								(A)in the case of an implementation or
				training and technical assistance grant, not to exceed 2 years; and
								(B)in the case of a
				planning grant, not to exceed 1 year.
								(d)Cost
				share
							(1)In
				generalThe amount of a grant made under this section shall not
				exceed 75 percent of the cost of the proposed grant activities.
							(2)Non-Federal
				SupportA recipient of a grant under this section shall be
				required to provide at least 25 percent of the cost of the proposed grant
				activities in the form of cash or in-kind contributions (including facilities,
				equipment, training, or services provided by State and local governments and
				private sources).
							(e)EvaluationA recipient of a grant under this section
				shall cooperate in an evaluation by the Secretary of the programs carried out
				using such grant funds.
						(f)Regional
				balanceIn making awards and providing technical assistance under
				this section, the Secretary shall to the maximum extent practicable,
				ensure—
							(1)geographical
				diversity; and
							(2)equitable
				treatment of urban, rural, and tribal communities.
							(g)Technical
				assistanceThe Secretary
				shall provide recipients of grants under this section with technical
				assistance, which shall include sharing information, best practices, research,
				and data on existing farm to school programs.
						(h)Proposals
							(1)In
				generalAn eligible entity desiring to receive a grant under this
				section shall submit a proposal to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.
							(2)Competitive
				award selectionThe Secretary
				shall form review panels to evaluate proposals submitted under paragraph (1)
				based on the criteria described in paragraph (3). Such review panels shall
				include—
								(A)representatives of
				schools and eligible institutions;
								(B)registered dietitians;
								(C)operators of small
				and medium-sized farms;
								(D)public agencies;
								(E)non-governmental
				and community-based organizations with expertise in local food systems and farm
				to school programs; and
								(F)other appropriate
				parties as determined by the Secretary.
								(3)Proposal review
				criteriaIn making awards
				under this section, the Secretary shall evaluate proposals based on the extent
				to which the proposed program—
								(A)improves the nutritional health and well
				being of children;
								(B)makes local food
				products available on the menu of the school or institution;
								(C)benefits local
				small and medium-sized farms;
								(D)incorporates experiential nutrition
				education activities and curriculum planning that incorporates the
				participation of school children in farm and garden-based agricultural
				education activities;
								(E)serves schools and
				eligible institutions with a high proportion of children who are eligible for
				free and reduced price lunches;
								(F)demonstrates
				collaboration between schools or institutions, non-governmental and
				community-based organizations, farmer groups, and other community partners;
								(G)demonstrates the
				potential for long-term program sustainability;
								(H)includes adequate
				and participatory evaluation plans; and
								(I)meets such other
				related criteria as the Secretary may determine relevant.
								(i)FundingBeginning
				on October 1, 2010, or of any funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary of Agriculture to
				carry out this section $10,000,000 each fiscal year, to remain available until
				expended.
						.
			(b)Conforming
			 changeSection 18(g) of the Richard B. Russell School Lunch Act
			 (42 U.S.C. 1769(g)) is amended—
				(1)by striking
			 paragraphs (1) and (2); and
				(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (1) and (2), respectively.
				
